DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
2.	Applicant's request, see pages 1-4, filed January 19, 2021, for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a nonstatutory double patenting rejection.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-4, 8-11, 14, 16 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9, 12, 14, 16 and 18 of U.S. Patent No. 10,212, 507. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 10,212, 507 read into the pending claims as shown in the table 1 (please refer to claims mapping in Table 1 below). The claims under examination are anticipated by the U.S. Patent’s claims. Note: dependent claims 5, 7, 12, 13 and 17-22 are also rejected on the ground of nonstatutory double patenting as being unpatentable by virtue of their dependencies with respect to rejected claims 1 and 14.

Table 1
Claim Under Examination
U.S. Patent No. 10,212, 507
1. A wearable audio device, comprising: 
an electro-acoustic transducer that is adapted to create an audio output; 
a housing that is constructed and arranged to direct the audio output towards the ear of the wearer, wherein the housing defines an interior surface;
 a magnetic field sensor that is constructed and arranged to sense the Earth's magnetic field; 
a first magnet that produces a first magnetic field having a first magnetic field strength; and 
a docking or parking magnet that produces a second magnetic field that is configured to reduce an influence of the first magnetic field on the magnetic field sensor, wherein the docking or parking magnet is at or very close to the interior surface of the housing.
1. A headphone, comprising: 
an electro-acoustic transducer for creating audio output, the electro-acoustic transducer comprising 
a transducer magnet that produces a transducer magnetic field having a magnetic field strength; 
a housing constructed and arranged to be positioned at an ear of a wearer so as to direct the audio output at the ear canal of the ear; 
a magnetic field sensor positioned in the housing and constructed and arranged to sense the Earth's magnetic field; and 
a nulling magnet positioned in the housing and constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the magnetic field sensor.
2. The wearable audio device of claim 1, wherein the magnetic field sensor comprises a magnetometer.
2. The headphone of claim 1, wherein the magnetic field sensor comprises a three-axis magnetometer.

2. The headphone of claim 1, wherein the magnetic field sensor comprises a three-axis magnetometer.
4. The wearable audio device of claim 1, wherein the docking or parking magnet comprises a permanent magnet.

3. The headphone of claim 1, wherein the nulling magnet comprises a permanent magnet
8. The wearable audio device of claim 5, wherein the electro-acoustic transducer comprises a magnetic structure that comprises the transducer magnet and magnetic material that guides the transducer magnetic field.
5. The headphone of claim 1, wherein the electro-acoustic transducer comprises a magnetic structure that comprises the transducer magnet and magnetic material that guides the transducer magnetic field.
9. The wearable audio device of claim 1, comprising an earbud with an earbud body that comprises the housing, and wherein the magnetic field sensor, the first magnet, and the docking or parking magnet are all located in the earbud body.

9. The headphone of claim 8, wherein the headphone comprises an earbud, and wherein the housing comprises an earbud body, and wherein the magnetic structure and the additional magnet are both located within the earbud body.
10. The wearable audio device of claim 1, wherein the magnetic field sensor has a sensed magnetic field range where it operates linearly, and wherein the second magnetic 



14. The headphone of claim 1, wherein the magnetic field sensor is positioned less than 10 mm from the electro-acoustic transducer.
14. A wearable audio device, comprising: 
an electro-acoustic transducer for creating audio output, the electro-acoustic transducer comprising 
a transducer magnet that produces a transducer magnetic field having a magnetic field strength; 
a magnetometer constructed and arranged to sense the Earth's magnetic field; and 
a docking or parking magnet constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the magnetometer; wherein 


an electro-acoustic transducer for creating audio output, the electro-acoustic transducer comprising 
a transducer magnet that produces a transducer magnetic field having a magnetic field strength; 
an earbud body constructed and arranged to be positioned at an ear of a wearer so as to direct the audio output at the ear canal of the ear; 

a nulling magnet positioned in the earbud body and constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the three-axis magnetometer; wherein the three-axis magnetometer has a sensed magnetic field range where it operates linearly, and wherein the nulling magnetic field reduces the strength of the transducer magnetic field at the three-axis magnetometer such that the sensed magnetic field strength is in the sensed magnetic field range where the three-axis magnetometer operates linearly.

  18. The earbud of claim 17, transducer magnet has a diameter of about 8 mm and the three-axis magnetometer is positioned less than 10 mm from the electro-acoustic transducer.
23. A wearable audio device, comprising: 

a first magnet that produces a first magnetic field having a first magnetic field strength; and a docking or parking magnet that produces a second magnetic field that is configured to reduce an influence of the first magnetic field on the magnetic field sensor; wherein the magnetic field sensor has a sensed magnetic field range where it operates linearly, and wherein the second magnetic field reduces the strength of the first magnetic field at the magnetic field sensor such that the sensed magnetic field strength is in the sensed magnetic field range where the magnetic field sensor operates linearly.


a transducer magnet that produces a transducer magnetic field having a magnetic field strength; 
an earbud body constructed and arranged to be positioned at an ear of a wearer so as to direct the audio output at the ear canal of the ear; a three-axis magnetometer positioned in the earbud body and constructed and arranged to sense the Earth's magnetic field; and 
a nulling magnet positioned in the earbud body and constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the three-axis magnetometer; wherein the three-axis magnetometer has a sensed magnetic field range where it operates linearly, and wherein the nulling magnetic field reduces the strength of the transducer magnetic field at the three-axis magnetometer such that the sensed magnetic field strength is .


5.	Claims 14, 16-18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10 and 11 of U.S. Patent No. 10,516, 929. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 10,516, 929 read into the pending claims as shown in the table 2 (please refer to claims mapping in Table 2 below). The claims under examination are anticipated by the U.S. Patent’s claims. Note: dependent claims 19-22 are also rejected on the ground of nonstatutory double patenting as being unpatentable by virtue of their dependencies with respect to rejected claim 14.

Table 2
Claim Under Examination
U.S. Patent No. 10,516, 929

an electro-acoustic transducer for creating audio output, the electro-acoustic transducer comprising 
a transducer magnet that produces a transducer magnetic field having a magnetic field strength; 
a magnetometer constructed and arranged to sense the Earth's magnetic field; and 
a docking or parking magnet constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the magnetometer; wherein the magnetometer has a sensed magnetic field range where it operates linearly, and wherein the nulling magnetic field reduces the strength of the transducer magnetic field at the magnetometer such that the sensed magnetic field strength is in the sensed magnetic field range where the magnetometer operates linearly.

1. An audio device, comprising: an electro-acoustic transducer for creating audio output, the electro-acoustic transducer comprising a transducer magnet that produces a transducer magnetic field having a magnetic field strength; structure that is constructed and arranged to be positioned so as to direct the audio output towards an ear of a wearer; a magnetic field sensor constructed and arranged to sense the Earth's magnetic field; and a nulling magnet constructed and arranged to produce a nulling magnetic field that reduces the strength of the transducer magnetic field at the magnetic field sensor; wherein the magnetic field sensor has a sensed magnetic field range where it operates linearly, and wherein the nulling magnetic field reduces the strength of the transducer magnetic field at the magnetic field sensor such that the sensed magnetic field strength is in the sensed magnetic field range where the magnetic field sensor operates linearly.

10. The audio device of claim 1, wherein the magnetic field sensor is positioned less than 10 mm from the electro-acoustic transducer. 
 11. The audio device of claim 10, wherein the transducer magnet has a diameter of about 8 mm. 
17. The wearable audio device of claim 14, wherein the magnetometer comprises a three-axis magnetometer
 2. The audio device of claim 1, wherein the magnetic field sensor comprises a three-axis magnetometer.
18. The wearable audio device of claim 14, wherein the docking or parking magnet comprises a permanent magnet.
3. The audio device of claim 1, wherein the nulling magnet comprises a permanent magnet.
23. A wearable audio device, comprising: 
a magnetic field sensor that is constructed and arranged to sense the Earth's magnetic field; 
a first magnet that produces a first magnetic field having a first magnetic field strength; and a docking or parking magnet that produces a second magnetic field that is configured to reduce an influence of the first magnetic field on the magnetic field sensor; wherein the magnetic field sensor has a sensed magnetic field range where it operates 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653